DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, the features, “top-structural-member”, “first central-hole”,  “two different inside diameters”, “bottom-structural-member”, “second-central-hole”, and “smaller-inside-diameter” are not disclosed in the originally filed specification and constitute new matter which cannot be added to the specification.  The examiner notes that if the top and bottom structural members are intended to be the same features as the top and bottom cylindrical members, the first and second central holes are intended to be the same features as the main hole and central hole in the bottom cylindrical member, and that the different diameters are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7,  and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proulx et al., U.S. Patent Application No. 2007/0275801, in view of Harbin, United Kingdom Patent Application No. 2 235 390, and in further view of Goldwitz, U.S. Patent Application No. 2017/0312587.  As to Claim 1,  Proulx teaches a puck configured for sliding across a portion of a gaming surface that is smooth, paragraph 0026, noting that the puck is for use on ice covered surfaces.  Proulx teaches a central hole, paragraph 0026, noting annular member (2) and transparent disk member (3) within the annular member, see Figure 1.  The examiner finds that, given the transparent quality of the disk member, at least a portion of a gaming surface may be visible through the main central hole when the puck is stationary above and at least proximate to a region of the gaming surface.  Proulx teaches that the puck may be configured such that the top and bottom are the same, paragraph 0033.  It follows that the at least a portion of the region of the gaming surface may be visible from a top of the puck.  Proulx is silent as to a crosshairs As to Claim 2,  Goldwitz teaches that an exterior shape of a top structural member may be that of a cylindrical disk with an outside diameter larger than the larger inside diameter, see Figure 5.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Proulx, as modified, with the outside diameter of the cylindrical disk shaped top structural member being larger than the larger inside diameter, as taught by Goldwitz, to provide Proulx with a known substitute size relationship of the exterior and inside diameters for retaining the crosshairs member inside the puck.  As to Claim 3, Goldwitz teaches that a cylindrical disk shaped member (110) may fit within the larger inside diameter, paragraph 0049.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Proulx, as modified, with a member shaped as a cylindrical disk and sized to fit within the larger inside diameter, as taught by Goldwitz, to provide Proulx, as modified, with a cylindrical crosshairs member fit within the larger inside diameter.  As to Claim 4, Proulx, as modified, teaches that the crosshairs member may be substantially optically transparent, Proulx paragraph 0026.  As to Claim 6, Goldwitz teaches that a member (110) may be kept fixed in place within the puck by attachment of bottom and top cylindrical members, paragraphs 0021 and 0033.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Proulx, as modified, with a member fixed in place within the puck by attachment of bottom and top cylindrical members, as taught by Goldwitz, to provide Proulx, as modified, with a crosshairs As to Claim 7, Harbin teaches that a transparent crosshairs member may be supported in a central opening of a tossing disk, 2nd paragraph, suggesting that the crosshairs member may be relatively rigid and may have a see-through characteristic.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Proulx, as modified with a crosshairs member of relatively rigid material and having see-through capability, as suggested.  Proulx, as modified, discloses the claimed invention except for specifically indicating that the crosshairs member may be rigid and translucent.  It would have been obvious to one of ordinary skill in the art at the effective filing date to form the crosshairs member of rigid and translucent material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, supra.  As to Claims 9 and 10, Goldwitz teaches that the puck may comprise a member (514) wherein a top of the member may be attached to a bottom of a bottom cylindrical member (104, bottom flat surface of the puck), wherein the member is another cylindrical disk member (ring shape), to allow better sliding, paragraph 0047 and see Figure 6.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Proulx, as modified, with a member having a top attached to the bottom of the bottom cylindrical member and being a cylindrical disk member, as taught by Goldwitz, to provide Proulx, as modified, with a known substitute bottom surface layer.  Goldwitz discloses that the member may allow better sliding, as noted above, but Proulx, as modified, does not specify low friction material or substantially low friction material with respect to the smooth portion of the gaming surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select low friction material In re Leshin, 125 USPQ 416 (CCPA 1960).   As to Claim 11, Proulx, as modified, discloses the claimed invention except for indicating that felt may be selected as the bottom of the low friction material.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select felt material as to low friction material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, supra.    As to Claim 12, Harbin teaches that the crosshairs may be comprised of at least a pair of lines that intersect each other at least once, (57) noting crossed lines.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Proulx, as modified, with crosshairs comprised of intersecting lines, as taught by Harbin, to provide Proulx, as modified, with a visual indicator of a center point, to yield the predictable result of facilitating the process of determining the location of the puck center with respect to a gaming surface.  As to Claim 13, Proulx teaches that the puck may comprise at least one light source (8), paragraph 0034.  The light source may be mounted in the transparent cylindrical disk, paragraph 0026 and see Figure 1.  It follows that the at least one light source is oriented to provide illumination upon a surface.  As to Claim 14, Proulx, as modified, discloses a puck provided with a transparent cylindrical disk, with crosshairs and a light source on the disk.  It follows that at least a portion of the crosshairs and at least a portion of a gaming surface may receive illumination upon the surface.  As to Claim 15, Proulx teaches that the at least one light source may be an electrically operable light source that is operatively coupled to at least one battery, paragraph 0034.  
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proulx, in view of Harbin and Goldwitz, as applied to claim 1 above, and further in view of Hylak, U.S. Patent No. 2005/0130775.  Proulx, as modified, substantially shows the claimed limitations, as discussed above.  Proulx, as modified, is silent as to the puck being formed of rigid material.  Goldwitz teaches that the top and bottom structural members may be rigid, noting plastic, paragraph 0021.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Proulx, as modified, with rigid construction of top and bottom structural members, as taught by Goldwitz, to provide Proulx, as modified, with durable structure to withstand game play.  Proulx, as modified, discloses the claimed invention except for providing that top and bottom structural members may be made substantially of metal.  Hylak teaches that a puck may have a metal perimeter, paragraphs 0039 and 0040.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Proulx, as modified, with a metal perimeter, as taught by Hylak, to provide Proulx, as modified, with a known substitute material for forming a puck.  Proulx, as modified, discloses the claimed invention except for indicating that the top and bottom structural members may be both made substantially from at least one metal.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select metal material for a substantial portion of the top and bottom structural members, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, supra.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proulx, in view of Harbin and Goldwitz, as applied to claim 1 above, and further in view of Voloshen, U.S. Patent No. 6,248,034.  Proulx, as modified, substantially shows the claimed limitations, as discussed .  


Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al., U.S. Patent No. 5,492,320, in view of Harbin.  As to Claim 16, Hoffman teaches a gaming bean bag configured to be handheld, Col. 2, ln. 46-50, noting a bag of woven cloth approximately 5 inches in diameter.  The bean bag may comprise a covering and filler wherein the covering covers over and contains the filler, Col. 2, ln. 47-60.  Hoffman teaches a central hole of the gaming bean bag, Col. 2, ln. 3-5 and Col 3, ln. 5-8, noting that the rigid connector In re Japikse, 86 USPQ 70 (CCPA 1950).  Hoffman is silent as to a crosshairs member and crosshairs.   Harbin teaches a gaming projectile (3) configured for landing on a gaming surface (target) and having a crosshairs member (transparent disk) and crosshairs (crossed lines) located within, (57) and see Figure 2.  Harbin teaches that the crosshairs may be located in a main central hole (central aperture) for indicating the position of the center resting on a target, (57).  It follows that at least a portion of the crosshairs may be disposed above the region and that the crosshairs may be visible from the top of the projectile.  Harbin teaches that the crosshairs may be provided on a transparent layer disposed above the disk portion, (57) and see Figure 3.  It follows that the crosshairs may be at a fixed distance from the region of the gaming surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Hoffman with crosshairs on a transparent layer disposed in a main central hole, as taught by Harbin, to provide Hoffman with crosshairs disposed in the opening of the grommet and with the crosshairs and a portion of a gaming surface both visible from a top of the bean bag, to yield the predictable result of facilitating the process of determining the location on a gaming surface of the center of a ban bag.  Proulx, as modified, discloses the claimed invention except for specifically indicating that In re Leshin, supra     As to Claim 17, Hoffman teaches that the gaming bean bag may comprise seams (14, 18), Col. 2, ln. 54-59.  Hoffman does not specifically provide that a seam may be arranged to run in a radial direction.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange a seam running in a radial direction from the central hole to an outer perimeter of the gaming bag, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.   As to Claim 18, Hoffman teaches that a region of the gaming surface may be viewed through the main central hole, as discussed above.  Harbin teaches that the crosshairs may be on a transparent layer (8), (57).  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Hoffman, as modified with a substantially optically transparent crosshairs member, other than the crosshairs, as taught by Harbin, to provide Hoffman, as modified with a view of a region of a gaming surface lying beyond a view of crosshairs, to yield the predictable result of facilitating the process of determining the location of the center of the bean bag on the gaming surface.  As to Claim 19, Harbin is applied as in Claim 12, with the same obviousness rationale being found applicable.  As to Claim 20, Hoffman teaches that the gaming bean bag may have a top surface disposed away from a bottom surface, see figure 3.  Hoffman teaches that the top and bottom surfaces may be configured to rest on a gaming surface, Col. 3, ln. 29-31, but Hoffman does not specifically indicate that the surfaces may be flat.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the top and bottom surfaces to be flat, since it has been In re Dailey, 149 USPQ 47 (CCPA 1966).  Further, the examiner finds that the bean bag of Hoffman comprises the structural features of the inventive bean bag, namely the covering and filler, such that the bean bag of Hoffman is considered capable of exhibiting the flat top and bottom surfaces to the same extent as the inventive bean bag.  The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product, MPEP 2112 V. 
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the cited prior art does not teach a first central hole having two different diameters, the examiner interprets the feature to comprise the cavity formed in the top cylindrical member configured to receive a crosshairs member, as described in the specification.  The examiner maintains the position that Proulx teaches a puck having a centrally located hole passing through the puck and that Goldwitz teaches an area of larger diameter (cavity) configured to receive a member within.  Proulx, as modified by Goldwitz, teaches a member retained in a larger diameter area between top and bottom cylindrical members.  Smaller diameter portions above and below the member necessarily follow from the combined teaching of the references, in order to retain the member in the larger diameter area.  
In response to applicant’s argument that a person of ordinary skill in the art would not consider the teaching of Proulx, in combination with that of Harbin, the examiner maintains the position that both references teach a disk that is projected to a target as part of a game and the .
In response to applicant's argument that incorporating the lighting arrangement of Proulx into the disk of Harbin would make it difficult to perceive the crosshairs, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Proulx, Harbin, and Goldwitz each teach disk shaped game pieces that are intended to be moved to a target.  The examiner maintains the position that the intended use of each disk in a particular manner does not constitute a teaching away from the advantage of designing a disk for a different use, as described in another of the cited references.  A game disk designed for one use may comprise characteristics that are not exclusively usable in connection .  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The failure of Harbin to specifically teach a rigid crosshair member does not overcome a rejection base on the combination of teaching of a primary reference with that of a secondary reference.  The examiner maintains the position that a person of ordinary skill in the art would have been motivated to provide a suitable crosshairs in a puck based on the combined teaching of the cited references.
In response to applicant’s argument, with regard to Claims 16-20, directed to a bean bag with a centrally located crosshairs member, the examiner maintains the position that Hoffman teaches a bean bag with a central hole, noting that a gromet may be provided in the center of the bean bag.  The examiner notes that bean bag games sometimes attach importance to exact landing location of the bag.  The bag of Hoffman may be configured to permit visibility of the surface below the bag by viewing through the central hole.  Harbin teaches a crosshairs member in the center of a tossing piece intended to assist in determining the landing location of the tossed piece.  It would have been obvious to one of ordinary skill in the art to combine the teaching of the cited references, as discussed in the office action.  
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Hoffman and Harbin teach game pieces intended to be projected toward a target.  The fact that each of the pieces may be designed for a different uses does not overcome a rejection based on the combination of the teaching of a primary reference modified by a secondary reference where the references both disclose game pieces having characteristics suitable for both uses and a person of ordinary skill in the art would have been motivated to consider those attributes in combination.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        8 March 2022